      Case 1:19-cv-01011-NONE-EPG Document 36 Filed 10/08/20 Page 1 of 2
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA


DEON HAYGOOD,                                  Case No. 1:19-cv-01011-NONE-EPG (PC)

                Plaintiff,

        v.

MARINA BOSTANJIAN,
                                               ORDER & WRIT OF HABEAS CORPUS
                Defendant.                     AD TESTIFICANDUM
                                       /

Deon Haygood, CDCR # T-15851, a necessary and material witness in a settlement conference
in this case on November 5, 2020, is confined in Mule Creek State Prison (MCSP), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Dennis M. Cota, by telephonic-conferencing from his place of confinement, on
Thursday, November 5, 2020 at 9:30 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

     1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
        commanding the Warden to produce the inmate named above, by telephonic-
        conferencing, to participate in a settlement conference at the time and place above, until
        completion of the settlement conference or as ordered by the court. Telephonic-
        conferencing connection information will be supplied via separate email.

     2. The custodian is ordered to notify the court of any change in custody of this inmate and is
        ordered to provide the new custodian with a copy of this writ.

     3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
        Office at Mule Creek State Prison at (209) 274-5018 or via email.

     4. If prison officials have any questions concerning the telephonic connection or difficulty
        connecting, they shall contact Christy Pine, Courtroom Deputy, at
        cpine@caed.uscourts.gov.

//

//

//

//

//

//
     Case 1:19-cv-01011-NONE-EPG Document 36 Filed 10/08/20 Page 2 of 2
                WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P.O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Cota at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    October 8, 2020                            /s/
                                                UNITED STATES MAGISTRATE JUDGE
